ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Allowed
     Claims 1-19.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Guerrera et al. (US 2019/0059901; “Guerrera”).
Guerrera fails to disclose “…the apex of the first spline being positioned on the anvil shaft at a location proximal of the apex of the second spline, and the apex of the second spline being positioned on the anvil shaft at a location proximal of the apex of the third spline…”
Regarding claim 8, the most relevant prior art is Guerrera et al. (US 2019/0059901; “Guerrera”).
Guerrera fails to disclose “…the apex of the first spline being positioned on the anvil shaft at a location proximal of the apex of the second spline, and the apex of the second spline being positioned on the anvil shaft at a location proximal of the apex of the third spline…”
Regarding claim 15, the most relevant prior art is Guerrera et al. (US 2019/0059901; “Guerrera”).

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    

/ANDREW M TECCO/Primary Examiner, Art Unit 3731